NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

REMBRANDT DATA STORAGE, LP,
Plaintiff-Appellant,

V.

VVESTERN DIGITAL CORPORATION,
Defendant-Appellee.

REMBRANDT DATA STORAGE, LP,
Plaintiff-Appellant, '

V.

SEAGATE TECHNOLOGY LLC,
Defendant-Appellee.

2{)12-1159, -1267

Appeals from the United States District Court for the
Western District of Wisconsin in case n0s. 10-CV-0694 and
10-CV-O693, Senior Judge Barbara B. Crabb.

ON MOTION

ORDER

 

REMBRANDT DATA V. WESTERN DIGITAL 2

Rembrandt Data Storage, LP moves to consolidate the
above-captioned cases. Western Digital Corporation and
Seagate Technology LLC do not oppose.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion to consolidate is granted The revised of-
ficial caption is reflected above.

FOR THE CoURT

JUN 1 4 2913 /S/ Jan H@rbaiy
Date J an Horbaly
C1erk

cc: Michelle M. Urnberger, Esq. 

Richard G. Frenkel, Esq. u_s_cou FPEALS 503

Calvin L. Litsey, Esq. `I'HE FEDERAL C!HCU|`|`
324 JUN 14 2012

JANHUBBALY
CI.ERK